Slip-Op. 02-105

               UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________
                                    :
INDORAMA CHEMICALS                  :
(THAILAND) LTD., SINOCHEM           :
INTERNATIONAL FURAN                 :
CHEMICALS, ET AL.,                  :
                                    :
                   Plaintiffs,      :
                                    :
            v.                      :              Consol. Court No. 01-00305
                                    :              BEFORE: CARMAN, CHIEF JUDGE
UNITED STATES INTERNATIONAL :                      PUBLIC VERSION
TRADE COMMISSION,                   :
                                    :
                  Defendant.        :
                                    :
____________________________________:


       [Plaintiffs’ motions for judgment upon the agency record are denied.]

                                                           Date: September 4, 2002

       Kalik Lewin (Martin J. Lewin and Adam S. Apatoff), Washington, D.C., for Plaintiff
Indorama Chemicals (Thailand) Ltd.

       Aitken Irvin Berlin & Vrooman, LLP (Bruce Aitken), Washington, D.C., for Plaintiffs
Sinochem International Furan Chemicals, et al.

       Lyn M. Schlitt, General Counsel, United States International Trade Commission; James
M. Lyons, Deputy General Counsel, United States International Trade Commission; Charles A.
St. Charles, Attorney, Office of the General Counsel, United States International Trade
Commission, for Defendant.


                                           OPINION

       CARMAN , CHIEF JUDGE: This consolidated action comes before the Court on Plaintiffs’

respective motions for judgment upon the agency record pursuant to USCIT R. 56.2. Plaintiffs
Consol. Court No. 01-00305                                                                  Page 2


Indorama Chemicals (Thailand) Ltd. (“Indorama”) and Sinochem International Furan Chemicals,

et al. (“Sinochem”) seek review of the International Trade Commission’s (“ITC” or

“Commission”) final affirmative determinations under Section 751(c) of the Tariff Act of 1930

(“the Act”), as amended, 19 U.S.C. § 1675(c) (2000), in the five-year review of the antidumping

duty orders on furfuryl alcohol (“FA”) from China and Thailand. The ITC determined that

revocation of the antidumping duty orders on FA from China and Thailand would be likely to

lead to continuation or recurrence of material injury within a reasonably foreseeable time. See

Furfuryl Alcohol From China and Thailand, Inv. Nos. 731-TA-703 and 705 (Review) (Views of

the Commission), USITC Pub. 3412 (April 24, 2001), Prop. List 2, Doc. 50, Def.’s Conf. App.

Ex. 6. Notice of the ITC’s final determination was published in the Federal Register at 66 Fed.

Reg. 21,015 (Apr. 26, 2001) (Final Determination). Indorama seeks review of the Commission’s

determinations with respect to subject imports from Thailand and Sinochem seeks review of the

Commission’s determination with respect to subject imports from China. Defendant, the

International Trade Commission, opposes Plaintiffs’ motions. The Court has jurisdiction

pursuant to 28 U.S.C. § 1581(c) (2000).


                                          I. BACKGROUND

       On June 14, 1995 and July 18, 1995, the Commission determined that an industry in the

United States was materially injured as a result of imports of FA sold at less than fair value

(“LTFV”) from China and Thailand, respectively. See Furfuryl Alchohol from the People’s

Republic of China and South Africa, Inv. Nos. 731-TA-703 and 704 (Final), USITC Pub. 2897

(June 1995); Furfuryl Alcohol from Thailand, Inv. No. 731-TA-705 (Final), USITC Pub. 2909
Consol. Court No. 01-00305                                                                 Page 3


(July 1999) (collectively “Original Determinations”). The Department of Commerce

(“Commerce”) subsequently published antidumping (“AD”) duty orders covering the subject

merchandise. See Notice of Antidumping Duty Order: Furfuryl Alcohol From the People’s

Republic of China, 60 Fed. Reg. 32,302 (June 21, 1995) (China Order); Amended Final

Antidumping Duty Determination and Order; Furfuryl Alcohol From Thailand, 60 Fed. Reg.

38,035 (July 25, 1995) (Thailand Order) (collectively “AD Orders”). In the case of China,

Commerce found margins ranging from 43.54 percent to 50.43 percent. See China Order, 60

Fed. Reg. at 32,302. In the case of Thailand, Commerce found a single margin of 7.82 percent

for the sole producer, Indorama. See Thailand Order, 60 Fed. Reg. at 38,036.

       On May 1, 2000, the Commission instituted five-year sunset reviews pursuant to 19

U.S.C. § 1675(c) to determine whether revocation of the AD Orders on imports of FA from

China and Thailand would be likely to lead to continuation or recurrence of material injury. See

Furfuryl Alcohol From China and Thailand, 65 Fed. Reg. 25,363 (Int’l Trade Comm’n May 1,

2000). On August 3, 2000, the Commission decided to conduct full reviews with respect to the

AD Orders.1

       In the original investigation, the ITC defined the domestic industry as including a single

company - QO Chemicals. In the five-year review, the Commission defined the domestic

industry as including Great Lakes Chemical Corporation (“Great Lakes”), its successor in

interest, Penn Specialty Chemicals, Inc. (“Penn”), which produces the like product for open



       1
        A full review includes a public hearing, the issuance of questionnaires, and other
procedures. Expedited reviews do not include such procedures. See 19 U.S.C. § 1675(C)(3); 19
C.F.R. §§ 207.62 - 207.58 (2000).
Consol. Court No. 01-00305                                                                 Page 4


market sales and internal consumption and toll produces for [[

             ]], and Ferro Industries, which toll-produced for [[           ]]. See Views of the

Commission at 5-6. The foreign industries in the five-year review included, 1) with respect to

subject imports from Thailand, Indorama, the sole producer of the subject merchandise in

Thailand, and, 2) with respect to subject imports from China, Sinochem International Furan

Chemicals Co., Ltd., Shandong Zhucheng Chemical Co., Ltd., Shandong Baofeng Chemicals

Group, Corp., Linzi Organic Chemical Inc., Jilin Sanchun Chemical Plant Co., Ltd., Sinochem

Hebei Fuheng Co., Ltd., Shanxi Province Gaoping Chemical Industry Co., Ltd., Qingdao Import

and Export Corp., and the China Chamber of Commerce of Metals, Minerals, and Chemicals,

Chinese producers and exporters of the subject merchandise (collectively “Sinochem”). See id.

       Pursuant to 19 U.S.C. § 1675a(a)(7), the Commission elected to cumulate likely volume

and price effects from China and Thailand after finding that the reviews of the AD Orders were

(1) initiated on the same day; (2) the subject imports from each country would be likely to have a

discernible adverse impact on the domestic industry if the AD Orders were revoked; and (3) there

would likely be a reasonable overlap of competition among the subject imports from the two

countries and the domestic like product in a reasonably foreseeable time. See id. at 8-13. On

April 24, 2001, the ITC concluded that revocation of the AD Orders on imports of FA from

China and Thailand, considered cumulatively, would be likely to lead to continuation or

recurrence of material injury to the domestic FA industry within a reasonably foreseeable time.

See id. at 13-25. Therefore, the AD Orders remain in place. See 19 U.S.C. § 1675(d)(2).

       Plaintiffs challenge the following ITC determinations: (1) the Commission’s decision to
Consol. Court No. 01-00305                                                                 Page 5


cumulate imports from China and Thailand; and (2) the Commission’s determination that

revocation of the AD Orders on imports from China and Thailand is likely to result in a

continuation or recurrence of material injury.



                                   II. STANDARD OF REVIEW

       This Court must sustain the Commission’s determination in a full five-year review unless

it is “unsupported by substantial evidence on the record, or otherwise not in accordance with

law.” 19 U.S.C. § 1516a(b)(1)(B)(i) (2000). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Matsushita Elec. Indus. Co.,

Ltd. v. United States, 750 F.2d 927, 933 (Fed. Cir. 1984) (quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)). “The possibility of drawing two inconsistent conclusions

from the [same] evidence does not” mean that the agency’s finding is unsupported by substantial

evidence. Consolo v. Federal Mar. Comm’n, 383 U.S. 607, 620 (1966). The Commission’s

determination will not be overturned merely because the plaintiff “is able to produce evidence . .

. in support of its own contentions and in opposition to the evidence supporting the agency’s

determination.” Torrington Co. v. United States, 745 F. Supp. 718, 723 (1990) (internal

quotation omitted), aff’d, 938 F.2d 1276 (Fed. Cir. 1991).
Consol. Court No. 01-00305                                                                   Page 6


                                         III. DISCUSSION

A.        The Commission’s Decision to Cumulate Subject Imports From China and Thailand
          Was Supported by Substantial Evidence on the Record and Otherwise in
          Accordance With Law

          1.     Contentions of the Parties

          (a)    Plaintiff Indorama

          Plaintiff Indorama contends the ITC’s decision to cumulate subject imports from China

and Thailand is unsupported by substantial evidence, or otherwise not in accordance with law.

Indorama argues the Commission erred in (1) determining that subject imports from Thailand

would be likely to have a “discernible adverse impact” on the domestic industry if the order

against subject imports from Thailand were revoked, and (2) finding a reasonable overlap of

competition likely would exist between the subject imports from Thailand and the domestic like

product if the order were revoked.

                 (i) Discernible Adverse Impact

          Indorama contends the factors cited by the Commission to support its determination do

not establish that revocation of the AD Orders would have a discernible adverse impact on the

domestic industry. Specifically, Indorama questions the Commission’s reliance on the Thai

industry’s large production capacity relative to the U.S. market, export orientation, and

significant U.S. market share. Indorama argues the mere ability of the foreign industry to

increase exports to the U.S. and the fact the foreign industry is “export oriented” do not

demonstrate that revocation of an order against imports of that industry would have an adverse

impact.

          Instead, Indorama contends despite the presence of the AD Orders, the record shows the
Consol. Court No. 01-00305                                                                   Page 7


Thai producer had been selling into the U.S. FA market [[



                           ]].2 Additionally, Indorama contends the [[



                             ]]. Further, Indorama notes the record established that as the sole

Thai producer, Indorama [[



                                         ]]. Finally, Indorama contends there is [[



                                           ]].

                 (ii) Reasonable Overlap of Competition

        Indorama makes two arguments in support of its contention that the Commission erred in

finding a reasonable overlap of competition between the subject imports from Thailand and the

domestic like product likely would exist if the order were revoked: (1) the U.S. market for FA is

more segmented than it was during the original investigation; and (2) FA imported from Thailand

and domestic FA do not compete in the U.S. market.

        Indorama argues that at the time of the original investigation, the domestic producer sold

FA to all segments of the U.S. market - both large producers that used FA to produce furan

resins, as well as smaller wholesalers and specialty distributors. Indorama notes that the market


        2
            [[

                                    ]] See Prehearing Staff Report at IV-4, Indorama’s Conf. App.
Ex. 2 at 5.
Consol. Court No. 01-00305                                                                    Page 8


structure for FA in the U.S. has changed dramatically over the life of the AD Orders. As a result,

Indorama asserts, imports from Thailand currently supply the requirements for [[



                      ]], while the domestic producer, however, competes solely in the smaller

wholesaler and specialty distributor market.

        Indorama argues that the Commission erred when it concluded there was likely to be a

reasonable overlap of competition because its conclusion was based solely on the domestic

producer’s assertion that it [[



              ]].3 Indorama asserts the record strongly suggests that the domestic producer is neither

interested nor able to sell into this market segment. Instead, Indorama urges, the domestic

producer has maintained a three-pronged strategy of focusing on internal consumption of FA for

its primary derivatives business, tolling FA, and selling to small distributors. This practice has

served the domestic producer very well, Indorama argues, therefore there is no incentive for the

domestic producer to change this [[                  ]] and well-performing business strategy and

end the tolling agreement.

        (b)       Plaintiff Sinochem

        Because the Court finds Sinochem’s arguments in this matter substantially similar to



        3
          Generally, under a tolling arrangement the tollee supplies raw material to the toller,
which produces the product for a fee. Usually, the tollee pays to the toller only a fabrication fee
and the price of the materials it did not supply. See, e.g., Brass Sheet and Strip from France,
Italy, Sweden and West Germany, Inv. No. 701-TA-270 (Final), 731-TA-311, 312, and 315
(Final), USITC Pub. 1930 (Dec. 1986).
Consol. Court No. 01-00305                                                                   Page 9


those presented by the Indorama, the Court will not recount them in this opinion, although they

have been duly considered.

       (b)     Defendant

       Defendant contends the Commission’s exercise of discretion to cumulate imports from

China and Thailand was supported by substantial evidence on the record and otherwise in

accordance with law. Defendant contends the Commission correctly found that revocation of the

AD Orders would likely have a discernible adverse impact on the domestic industry, and that

sales of the domestic like product and subject imports would likely overlap within a reasonably

foreseeable time.

               (i) Discernible Adverse Impact

       Defendant argues Indorama ignores the standard of review and is seeking to have this

Court reweigh the record evidence. Defendant outlines the multiple findings upon which the

Commission based its affirmative determination, asserting that Plaintiffs do not contest the

majority of those findings.

       Defendant then makes three arguments refuting Indorama’s main contentions. First,

Defendant refutes Indorama’s contention that “export orientation” and export shifting alone are

not enough to support a finding of discernible adverse impact. Defendant points to the multiple

findings made by the Commission to demonstrate it did not base its discernible adverse impact

determination “solely” upon the findings that the Thai producer is export oriented and has

demonstrated an ability to increase exports to the U.S. Defendant also argues that the pattern of

imports from Thailand supports a finding that the Thai producers are able to shift their exports

among various export markets. The ITC notes this Court has expressly affirmed the
Consol. Court No. 01-00305                                                                    Page 10


Commission’s reliance upon subject producers’ strong export orientation and ability to increase

exports to the U.S. in assessing the likely potential volume of subject imports in the context of a

threat of material injury determination. Defendant posits, therefore, because the Commission

was operating under the “imminent” threat standard in the case affirmed by this Court, it follows

that the finding of likely increased imports would be supported here in a five-year review where

the Commission is operating under the “reasonably foreseeable time” standard.

       Second, Defendant refutes Indorama’s assertion that its exports have been constant since

the AD duty order was issued, arguing that it simply is not true. Defendant argues even the

incorrect data offered by Indorama demonstrate [[              ]] fluctuations in imports from

Thailand from year to year and a [[            ]] increase for the final two years of the four year

period, further highlighting Indorama’s ability to shift exports.

       Third, Defendant contends the record supports the Commission’s finding that unit values

of the Thai product were consistently lower than the domestic unit values throughout the period

of review. Defendant notes product fungibility and the importance of price have allowed the

low-priced subject imports from Thailand to capture a significant share of the U.S. market since

1998. Based upon this, Defendant argues, the Commission correctly concluded that in the event

of revocation of the order, Thai producers have considerable incentive to enter the U.S. market

and engage in aggressive pricing to recapture market share. Contrary to Indorama’s objections,

Defendant asserts the Commission reasonably relied upon average unit value data for the

domestic and Thai product in the Commission staff report because FA is a commodity product

sold in a single grade. Defendant notes Indorama’s objections to the price/quantity differences

between the Thai and domestic like product focus on the Commission’s consideration of
Consol. Court No. 01-00305                                                                  Page 11


domestic producers other than the current domestic producer, Penn. Defendant asserts 19 U.S.C.

§ 1677(4)(A) authorizes the Commission to examine the average unit values of all the domestic

producers over the five-year period of review, not just the current domestic producer, Penn.

Defendant argues that the quantity differences cited by Indorama are not sufficient to

demonstrate that the average unit values relied upon by the Commission are invalid for the

purpose of the Commission’s discernible adverse impact determination.

       Finally, Defendant argues Indorama’s suggestion that there can be no discernible adverse

impact in this case because the U.S. industry [[

                                ]] is simply not persuasive. Defendant contends the fact that the

U.S. industry [[

     ]] reinforces rather than undermines the reasonableness of the Commission’s finding that

removal of the order would have a discernible adverse impact on the domestic industry.

               (ii)    Reasonable Overlap of Competition

       Defendant argues the Commission’s finding regarding likely channels of distribution is

supported by substantial record evidence. Defendant notes Indorama speaks extensively of the

ways in which the U.S. industry today differs from the U.S. industry at the time of the original

investigation (i.e., it is more segmented today). Defendant concedes that the industry and its

participants have changed over time. Defendant contends, however, that Indorama fails to

indicate any ways in which that fact affects the substantiality of the evidence supporting the

Commission’s determination.

       Defendant argues that the Commission correctly determined that the Thai product is sold

exclusively to large end users. Defendant also asserts that the Commission correctly found that
Consol. Court No. 01-00305                                                                  Page 12


although only a small volume of the domestic like product is currently sold to end users,

abundant record evidence indicated Penn intends [[

                                                                                            ]].

Thus, Defendant contends, the Commission’s conclusion that both the domestic like product and

subject imports are likely to compete directly for sales to end users in the reasonably foreseeable

future is supported by the record.



       2.      Analysis

       Section 752(a) of the Act, as amended, sets forth the requirements for cumulation:

       For purposes of this subsection, the Commission may cumulatively assess the volume and
       effect of imports of the subject merchandise from all countries with respect to which
       reviews under section 1675(b) or (c) of this title were initiated on the same day, if such
       imports would be likely to compete with each other and with domestic like products in
       the United States market. The Commission shall not cumulatively assess the volume and
       effects of imports of the subject merchandise in a case in which it determines that such
       imports are likely to have no discernible adverse impact on the domestic industry.

19 U.S.C. § 1675a(a)(7). Cumulation is discretionary in sunset reviews, even if the Commission

determines that the subject imports would be likely to compete with each other and with

domestic like products in the United States market. See 19 U.S.C. § 1675a(a)(7) (“[T]he

Commission may cumulatively assess the volume and effect of imports . . . .”) (emphasis added);

see also Eveready Battery Co. v. United States, 77 F. Supp. 2d 1327, 1331 (Ct. Int’l Trade 1999);

Statement of Administrative Action, (“SAA”) accompanying H.R. REP. NO . 103-826, at 887,

reprinted in 1994 U.S.C.C.A.N. 4040, 4212. The statute prohibits cumulation, however, if the

Commission determines that imports of subject merchandise are likely to have “no discernible

adverse impact” on the domestic industry. 19 U.S.C. § 1675a(a)(7). In addition to these
Consol. Court No. 01-00305                                                                    Page 13


statutory requirements the Commission analyzes the “overall similarities in the conditions of

competition that would prevail if the finding and orders are revoked.” Certain Steel Wire Rope

from Japan, Korea, and Mexico, USITC Pub. 3259, Inv. Nos. 731-TA-547, at 11 (Dec. 1999).

               (a)     Discernible Adverse Impact

       The logical starting point for a cumulation discussion is “discernible adverse impact,”

because the Commission may not cumulatively assess the volume and effects of subject imports

if it determines that such imports are “likely to have no discernible adverse impact on the

domestic industry.” 19 U.S.C. § 1675a(a)(7). Noting that neither the statute nor the SAA

provide specific guidance on what factors the Commission is to consider in making this

determination, the Commission states it “generally considers the likely volume of the subject

imports and the likely impact of those imports on the domestic industry within a reasonably

foreseeable time if the orders are revoked.” Views of the Commission at 7.

       The Commission concluded that “subject imports from [China and Thailand] would enter

the U.S. market in sufficient quantities and at sufficiently low prices such that they would . . .

likely have [a] discernible adverse impact on the domestic industry.” Id. at 10. The Commission

made the following findings in support of its conclusion. With respect to conditions of

competition: First, FA is a fungible commodity. See id. at 16. Second, the U.S. is the world’s

largest FA market. See id. at 17. Third, U.S. prices are higher than world prices. Despite an

overall increase in the supply of FA and stagnant demand, U.S. prices have not declined as much

as prices in the world market. See id. Fourth, three purchasers dominate the market and account

for [[54]] percent of the apparent U.S. consumption in 2000. See id. Fifth, both the three largest

purchasers and the smaller purchasers base their purchasing decisions primarily on price. See id.
Consol. Court No. 01-00305                                                                  Page 14


       With respect to volume and impact: First, industry capacity in Thailand has grown since

the original investigations and is [[        ]] to U.S. apparent consumption, while industry

capacity in China has remained sizeable and [[         ]] U.S. apparent consumption.4 See id.

Second, the FA industries in both China and Thailand devote considerable resources to export

markets. In 2000, 57.5 percent of total shipments of FA were exported from China, while the

comparable figure for Thailand was [[      ]] percent. In 2000, subject imports from Thailand had

a [[    ]] percent share of the value of the U.S. market. See id. at 9-10, 19-20. Third, subject

producers have demonstrated an ability to shift exports between different markets, including

between third country markets and the U.S. market. See id. at 20.    Fourth, average unit values

were consistently lower than the domestic unit values during the period of review. See id. at 21.

       Upon review, the Court finds that the Commission’s conclusion that Thai and Chinese

imports of subject merchandise would have a discernible adverse impact on the domestic

industry is supported by substantial evidence on the record.

       Plaintiffs make several arguments in an attempt to persuade the Court that the

Commission’s determination is unsupported by substantial evidence. Plaintiffs, however, do not

assert that the evidence upon which the Commission relied was not “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” See Universal Camera

Corp. v. United States, 340 U.S. 474, 477 (1951). Rather, the Plaintiffs request a reweighing of


       4
         In 1994, production capacity in Thailand was [[      ]] million pounds. In 2000, it had
increased to [[    ]] million pounds. See Views of the Commission at 9 n.32 (citing Confidential
Final Staff Report at IV-3, IV-4, Def.’s Conf. App. Ex. 5.). For the five responding Chinese
producers, capacity has also grown over the last few years, from 49.3 million pounds in 1996 to
54.5 million pounds in 2000. See id. at 19 n.85. By contrast, apparent U.S. consumption of FA
in 2000 was [[     ]] million pounds. See id. at 9 n.32.
Consol. Court No. 01-00305                                                                    Page 15


the evidence.

       Indorama’s assertion that export orientation and ability to shift exports are not in

themselves sufficient to support a finding of discernible adverse impact is without merit. As

demonstrated above, the Commission clearly relied upon multiple findings in making its

determination - the majority of which Indorama does not contest.

       In an apparent attempt to minimize the Commission’s finding with regard to its shifts in

and out of the U.S. market, Indorama contends that its exports to the U.S. have been constant

since the AD Orders were issued. However, as Defendant notes, this is simply untrue. Indorama

exited the U.S. market in 1995 and 1996, immediately after the issuance of the AD Orders, and

then resumed [[              ]] levels in 1998. See Conf. Final Staff Report at Table I-1, Def.’s

Conf. App. Ex. 5 at 7.

       The Court finds, contrary to Indorama’s arguments, that there is substantial evidence

supporting the Commission’s findings that unit values of the Thai product were consistently

lower than the domestic unit values throughout the period of review. The Commission

reasonably relied upon average unit value (“AUV”) data for the domestic and Thai product,

explaining that average unit value data provide a reliable basis for price comparisons because FA

is a fungible commodity product sold in a single grade. See Views of the Commission at 21 n.97.

A comparison of the average unit values clearly illustrates the Commission’s finding: The

average unit value per pound of U.S. shipments of the domestic product was $[[          ]] in 1998,

$[[    ]] in 1999, and $[[      ]] in 2000, while the average unit value of shipments of the subject

product from Thailand was $[[        ]] in 1998, $[[    ]] in 1999, and $[[     ]] in 2000. See

Conf. Final Staff Report at Table I-1 and App. C-1.
Consol. Court No. 01-00305                                                                       Page 16


       Indorama suggests that its lower unit values are due to the fact that it sells to end users

(implying larger quantities and quantity discounts) whereas Penn’s sales to end users are limited.

These arguments are also without merit. The Commission examined the average unit values for

the entire domestic industry,5 not just Penn’s commercial sales, a practice wholly consistent with

the statute’s focus on producers as a whole. See 19 U.S.C. § 1677(4)(A). Furthermore, Indorama

does not allege that the unit values used by the Commission were incorrect or not reflective of

real prices. Indorama’s arguments neither allege nor meet its burden to “show, by hard evidence,

that in this case falling AUV’s are not representative of falling prices.” U.S. Steel Group v.

United States, 96 F.3d 1352, 1366 (Fed. Cir. 1996).

       Finally, the Court rejects Indorama’s suggestion that the Commission’s discernible

adverse impact determination cannot occur because the U.S. industry [[

                                                                  ]]. The fact that the industry is [[

                     ]] has no bearing on whether it will be [[             ]] if the order is

revoked. Additionally, the Commission noted that performance indicators for the domestic

industry were mixed in the last three years, contributing to the conclusion that if the order were

revoked, the imports from Thailand would be likely to have a discernible adverse impact on the

domestic industry within a reasonably foreseeable time. For the foregoing reasons this Court

holds the Commission’s discernible adverse impact determination was supported by substantial


       5
          Consistent with this, the average unit values of the domestic product did in fact include
sales to end users. For example, [[

                                                                                ]]. See Penn
Specialty Chemicals, Inc. Producer Questionnaire (Jan. 9, 2001), Prop. List 2, Doc. 90, at 6,
Def.’s Conf. App. Ex. 9 at 2.
Consol. Court No. 01-00305                                                                   Page 17


evidence on the record and is otherwise in accordance with law.



               (b)     Reasonable Overlap of Competition

       The Commission generally considers the following four factors in order to determine

whether overlap of competition is likely:

       (1) the degree of fungibility between the imports from different countries and between
       imports and the domestic like product;
       (2) the presence of sales or offers to sell in the same geographical markets of imports
       from different countries and the domestic like product;
       (3) the existence of common or similar channels of distribution for imports from different
       countries and the domestic like product; and
       (4) whether the imports are simultaneously present in the market.

See U.S. Steel Group - A Unit of USX Corp. v. United States, 873 F. Supp. 673, 685 (Ct. Int’l

Trade 1994), aff’d, 96 F.3d 1352 (Fed. Cir. 1996); Fundicao Tupy, S.A. v. United States, 678 F.

Supp. 898, 902 (Ct. Int’l Trade 1988), aff’d, 859 F.2d 915 (Fed. Cir. 1988); see also SAA at 848

(citing with approval the analysis in Fundicao Tupy.). These factors are neither exclusive nor

determinative. See Goss Graphics Sys., Inc. v. United States, 33 F. Supp. 2d 1082, 1086 (Ct.

Int’l Trade 1998). In finding that overlap of competition is likely, the Commission made

affirmative determinations as to each factor. See Views of the Commission at 10-12. Indorama

challenges only the finding relative to the third factor, channels of distribution.

       The Commission concluded that “in the reasonably foreseeable future both the domestic

like product and subject imports are likely to compete directly for sales to end users.” Id. at 11.

In making this determination, the Commission found that Thai subject imports are sold directly

to end users. See id. The Commission also found that while subject imports from China ceased

immediately after the imposition of the AD Orders, subject imports from both China and
Consol. Court No. 01-00305                                                                  Page 18


Thailand had been sold to end users during the original investigation. Therefore, the

Commission concluded that if China returned to the U.S. market, they would likely sell to end

users. See id. In relation to the domestic like product, the Commission found that while only a

small volume is currently being sold to end users, the domestic producer Penn had [[



         ]]. See id.

       The Court finds there is substantial evidence on the record to support the Commission’s

conclusion that the domestic like product and subject imports are likely to compete directly for

sales to end users in a reasonably foreseeable time. While forcefully made, Indorama’s

arguments ask this Court to reweigh the record evidence and step into the shoes of the

Commission, an invitation the Court declines to accept. Indorama’s contention revolves around

whether Penn will actually [[                                              ]].

       It is uncontested that Penn toll produces for another company, [[     ]]. See Conf. Final

Staff Report at I-12, Def.’s Conf. App. Ex. 5. But the record also demonstrates that Penn entered

into this agreement because it was unfamiliar with the FA industry and needed some time to gain

familiarity. Penn’s Vice President testified that he and his partners knew little about the FA

market when it acquired the business from Great Lakes in 1999 and viewed itself fortunate “to

have this tolling opportunity to keep things moving along.” Hr’g Tr. (March 1, 2001), at at 59,

60, Public List 1, Doc. 56, Def.’s Public App. Ex. 2. Penn’s equity partners were “looking for

something to buy a little bit of time to understand and be able to dig into some of these fine

chemicals and solvents, furfuryl alcohol being one of them, and understand what [they] knew

was a fairly complex market and a very global market indeed.” Id. at 60. “Toll production
Consol. Court No. 01-00305                                                                      Page 19


allowed the company time to understand the market before it fully availed itself of the production

and sales opportunities of furfuryl alcohol.” Conf. Final Staff Report at III-1.

        There is also record evidence that [[

            ]]. Penn’s witness indicated at the hearing that [[



                                                                                            ]]. Hr’g

Tr. (March 1, 2001), at 155, Prop. List 2, Doc. 22, Def.’s Conf. App. Ex. 1. Indorama contends

Penn is not likely to [[                                                                      ]] for

them. Penn’s witness testified, however, that [[




                                          ]] Id. Furthermore, it would appear logical that if the

tolling arrangement in itself is [[            ]] for Penn, that it would be just [[



                  ]]. As Penn’s witness noted at the hearing, [[



               ]] Id.

        Finally, the domestic like product that Penn toll produces for [[



                           ]]. See id. at 173, 177. [[     ]] importer questionnaire response

[[

                                      ]]: [[
Consol. Court No. 01-00305                                                                      Page 20




                        ]] Producer’s Questionnaire, [[               ]] (Jan. 8, 2001), Prop. List 2,

Doc. 68, Def.’s Conf. App. Ex. 7, at 2 (emphasis in original).

       This Court finds the Commission’s determination that there likely will be a reasonable

overlap of distribution channels is supported by substantial evidence on the record. This Court

holds the Commission’s determination that there will likely be a reasonable overlap of

competition between the domestic like product and the subject imports in a reasonably

foreseeable time is supported by substantial evidence on the record and otherwise in accordance

with law.



B.     The Commission’s Determination That Revocation of the AD Orders Would be
       Likely to Lead to Continuation or Recurrence of Material Injury Within a
       Reasonably Foreseeable Time is Supported by Substantial Evidence on the Record
       and Otherwise in Accordance With Law

       In five-year sunset reviews, the Commission “shall determine whether revocation of an

order . . . would be likely to lead to continuation or recurrence of material injury within a

reasonably foreseeable time.” 19 U.S.C. § 1675a(a)(1). In making this determination the

Commission is directed to “consider the likely volume, price effect, and impact of imports of the

subject merchandise if the order is revoked . . . .” Id. Plaintiffs challenge the Commission’s

affirmative determination as to each.

       The Court notes at the outset that the standard is based on a “likelihood” of continuation

or recurrence of injury, not a certainty. The SAA makes this clear:
Consol. Court No. 01-00305                                                                   Page 21


       There may be more than one likely outcome following revocation or termination. The
       possibility of other likely outcomes does not mean that a determination that revocation or
       termination is likely to lead to continuation or recurrence of . . . injury, is erroneous, as
       long as the determination of likelihood of continuation or recurrence is reasonable in light
       of the facts of the case. In such situations, the order . . . will be continued.

SAA at 883. The Plaintiffs appear to ignore this standard in their arguments, again arguing that

the record evidence points to the possibility of an outcome contrary to the one determined by the

Commission.

       After evaluating the statutory factors, the Commission concluded that revocation of the

AD Orders on import of FA from China and Thailand would be likely to lead to continuation or

recurrence of material injury to the U.S. FA industry within a reasonably foreseeable time. For

the reasons that follow, the Court finds this determination to be supported by substantial

evidence and otherwise in accordance with law.

       1.      Volume

       The Commission determined that likely volume of cumulated imports from China and

Thailand would be significant within a reasonably foreseeable time if the orders were revoked.

The Commission found that revocation of the orders, which caused cumulated subject import

volumes to decline since the time of the original investigations, would create an incentive for

subject producers to shift or continue to shift exports from third countries, where demand is

stagnant, to the U.S., the world’s largest market. See Views of the Commission at 20.

       Indorama’s objections here focus only on imports from Thailand, ignoring that the

Commission made its volume determination on a cumulated basis. As the Court stated in its

discernible adverse impact discussion above, the Commission’s determination with respect to

likely volume from Thailand was supported by substantial evidence on the record.
Consol. Court No. 01-00305                                                                   Page 22


       Indorama makes a supplemental claim that the order has not been a barrier to imports

from Thailand. This claim is inaccurate. As noted earlier, the Commission found that there were

no subject imports from Thailand in 1995, 1996, or 1997. See Conf. Final Staff Report at Table

I-1. When imports resumed in 1998, they were still at a level [[        ]] below the 1994, pre-

order level. See id. The increase in 1999 and in 2000 support the finding that Indorama has a

demonstrated ability to shift among export markets. Indorama also argues it has no excess

production capacity, but that was also true in 1999 and 2000, years in which Indorama

[[           ]] increased exports to the U.S. notwithstanding [[

      ]]. See id. at IV-4. Finally, Indorama’s claim that it has a diversified global export base is

consistent with the Commission’s finding that Indorama has the ability and incentive to direct to

the U.S. exports currently directed elsewhere.

       2.      Price Effects

       The Commission determined that if the AD Orders are revoked, the cumulated subject

imports would be priced at levels that would likely have significant price depressing or

suppressing effects on the domestic like product. See Views of the Commission at 21-22. In

support of that conclusion, the Commission found that the current underselling by the Thai

product, and the price effects observed during the original investigations, coupled with the

stagnant demand for FA worldwide, provide considerable incentive to the Thai and Chinese

producers to enter the U.S. market and engage in aggressive pricing to recapture market share.

This would result in increased pressure on the U.S. producers to either reduce or suppress prices

or lose market share. See Views of the Commission at 21.

       Once again, Indorama’s arguments are based upon imports from Thailand alone, not on a
Consol. Court No. 01-00305                                                                     Page 23


cumulated basis. As the Court stated in its discernible adverse impact discussion above, the

Commission’s determination with respect to price effects from China and Thailand was

supported by substantial evidence on the record and otherwise in accordance with law.

       3.      Likely Impact

       The Commission determined that the volume and price effects of the cumulated subject

imports would have a likely significant negative impact on the domestic industry’s prices and

would likely cause the domestic industry to lose market share. See Views of the Commission at

23. Supporting this conclusion, the Commission noted that in the original determination it had

found that increased volume and market share of the subject imports depressed U.S. prices and

led to the U.S. industry’s loss of market share. See id. at 22. Following the imposition of the AD

Orders, the domestic industry’s performance improved significantly. For example, the domestic

industry’s market share increased from [[      ]] percent in 1994 to [[    ]] percent in 1996.

Conf. Final Staff Report at Table I-1. Additionally, the domestic industry’s capacity utilization

rate increased from [[    ]] percent in 1994 to [[    ]] percent in 1996. See id. However, as

noted in the discernible adverse impact discussion, in the last three years, consistent with

Indorama’s reentrance into the market, the indicator’s for the domestic industry’s condition have

been mixed, indicating an impact by the imports.

       Indorama’s arguments are based upon imports from Thailand alone, not on a cumulated

basis. As the Court stated in its discernible adverse impact discussion above, the Commission’s

determination with respect to likely impact of imports from China and Thailand was supported

by substantial evidence on the record and otherwise in accordance with law.
Consol. Court No. 01-00305                                                              Page 24


                                         CONCLUSION

       For the reasons stated above, the Court finds the Commission’s Final Determination is

supported by substantial evidence and otherwise in accordance with law. Plaintiffs’ motions are

denied. This consolidated action is dismissed.



                                            ______________________________
                                            Gregory W. Carman,
                                            Chief Judge

Dated: September 4, 2002
       New York, New York
                                          ERRATA

Indorama Chemicals (Thailand) Ltd., Sinochem International Furan Chemicals, et al., v. United
States International Trade Commission, Consol. Court No. 01-00305, PUBLIC VERSION, Slip
Op. 02-105, dated September 4, 2002.

•      Page 24, Line 511: Delete the words, “Dated: September 4, 2002” and replace with
       “Signed: February 4, 2003”

•      Page 24, Line 511: Insert the words, “Effective: September 4, 2002” after the words,
       “Signed: February 4, 2003”


February 7, 2003